Title: Thomas Jefferson to Bernard McMahon, 15 June 1813
From: Jefferson, Thomas
To: McMahon, Bernard


          
            Dear Sir Monticello June 15. 13
            I have just recieved some Capsicum of the province of Techas, where it is indigenous as far Eastwardly as the Sabine river. it’s roots are perennial there, and it is believed it will stand our
			 frosts with a little covering. it grows in great abundance
			 there and the inhabitants are in the habit of using it
			 as a seasoning for every thing as freely as salt, and ascribe
			 much
			 of their health to it. the other kinds cultivated with us, coming from
			 still
			 warmer climates are difficult of cultivation. my expectation is that this being indigenous so much nearer our latitudes, may be easier raised.
			 of what I recieved I send you a part. altho’
			 probably
			 too late for the season, I have sowed a few seeds in a pot, and reserve others for the spring. they will be more likely however to be preserved in your hands. Accept the assurance of my esteem & respect
            Th:
                Jefferson
          
          
            P.S. I hope you have recieved the box of seed
          
        